Case: 10-50480 Document: 00511362810 Page: 1 Date Filed: 01/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 27, 2011

                                     No. 10-50480                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



ADOLFO SANDOR MONTERO,

                                                   Plaintiff - Appellant
v.

UNITED STATES OF AMERICA

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                      for the Western District of Texas, Austin
                               USDC No. 1:08-CV-885


Before JOLLY, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       In 2005, Montero earned over $160,000 working for Dell Products. He
filed suit against the Government in federal district court, seeking a refund of
all federal taxes that Dell withheld from his pay ($27,929 in income tax and
$8,104 in FICA tax).          He contends that the “unprivileged private-sector
remuneration” that he received from Dell does not constitute taxable wages. He




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50480 Document: 00511362810 Page: 2 Date Filed: 01/27/2011



                                   No. 10-50480

also sought an injunction enjoining the Government from “future abuse” and an
unspecified amount of money damages.
      The district court dismissed the complaint for lack of jurisdiction because
Montero had not satisfied the jurisdictional prerequisites for filing a tax refund
suit in federal court (payment of assessed tax liability in full and timely filing of
an administrative claim for a refund with the Internal Revenue Service). See 28
U.S.C. 1346(a)(1); 26 U.S.C. 7422(a); Flora v. United States, 362 U.S. 145, 177
(1960). Montero argues that these jurisdictional prerequisites apply only to
“taxpayers” and, therefore, do not apply to him because he is a “non-taxpayer.”
These arguments are patently frivolous and devoid of any merit whatsoever.
Accordingly, the judgment of the district court is in all respects AFFIRMED.
      Montero’s “Motion to Improve Legibility of Currently Illegible Portions of
the Record on Appeal” is DENIED as moot.
      The Government’s motion for a lump-sum sanction of $8,000, in lieu of
calculating the costs and attorney’s fees it incurred in responding to Montero’s
frivolous appeal, is GRANTED. This court has approved similar awards in
similar cases because it “saves the government the additional cost of calculating
its expenses, and also saves the court the time and expense of reviewing the
submission of costs.” Parker v. Commissioner, 117 F.3d 785, 787 (5th Cir. 1997);
see also Smith v. United States, 2008 WL 5069783, at *2 (5th Cir. 2008)
(unpublished) (awarding lump sum sanction of $8,000 against taxpayer for filing
a frivolous appeal) Wallis v. Commissioner, 203 F. App’x 591, 594 (5th Cir. 2006)
(unpublished) (same).
                                           AFFIRMED; SANCTIONS IMPOSED.




                                         2